 TRUCK DRIVERS LOCAL 705, TEAMSTERSTruck Drivers,Oil Drivers,Filling Station and Plat-form Workers Local No. 705 of the InternationalBrotherhood of TeamstersandJohns-ManvilleProducts Corporation.Case 13-CC-774August 9, 1973DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, AND PENELLOOn March 30, 1973, Administrative Law JudgeNancy Sherman issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief, and the General Counseland the Charging Party filed answering briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt her recommended order.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent Truck Drivers, Filling Stationand Platform Workers Local No. 705 of the Interna-tional Brotherhood of Teamsters, its officers, agents,and representatives, will take the action set forth inthe Administrative Law Judge's recommended Order.MEMBER PENELLO, dissenting:As more fully set forth in her Decision, the Admin-istrative Law Judge concluded that credited testimo-ny established that on December 14, 1972, Local 705threatened to picket Johns-Manville unless it agreedto stop receiving deliveries of asphalt from TrumbullAsphalt Company, which was involved in a labor dis-pute with Local 705 and a sister Local, 743. The Ad-ministrative Law Judge concluded further, though"with some doubt," that a telegram sent by Local 705to Johns-Manville, a copy of which was sent to the'The Respondent has excepted to certaincredibilityfindings made by theAdministrative Law Judge.It is the Board's establishedpolicy notto overrulean Administrative Law Judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrectStandardDry Wall Products,Inc,91 NLRB 544,enfd.188 F 2d 362(C A. 3). Wehave carefully examined the record and findno basis for reversing her findings387Board's Regional Director, retracting any threat topicket and denying any attempt to interfere with itsdealings with Trumbull, in the context here, was notsufficient to moot the case and that an unfair laborpractice finding and a remedial order would be appro-priate.The Respondent has excepted,inter alia,to thisfinding on the ground that any violation was isolatedand minimal, and that any threat had been retractedand repudiated by its telegram. I agree.The Board has recently said that:. . . we ought not expend the Board's limitedresources on matters which have little or nomeaning in effectuating the policies of the Act.Thus, in this insubstantial case, we would findthat the conduct involved, although it may havebeen in technical contravention of the statute asinterpreted by this Board, was nevertheless soinsignificant and so largely rendered meaninglessby Respondent's subsequent conduct that we willnot utilize it as a basis for either a finding ofviolation or a remedial order.'The Administrative Law Judge found there wasonly a single threat; there never was any picketing;there is no allegation of similar violations by Local705 in the past; the telegram repudiated any intent topicket or interfere with Johns-Manville's dealingswith Trumbull and was sent before Johns-Manvillewas scheduled to receive any further deliveries fromTrumbull; and Johns-Manville is free to post or other-wise publicize the telegram as it sees fit. A noticeposted under the compulsion of a Board order wouldaccomplish little, if anything, more than the posting ofthis voluntary disclaimer of any unlawful intention.In these circumstances, I believe that a finding ofan unfair labor practice and the issuance of a remedialorder are not warranted, and I would therefore dis-miss the complaint.2 American Federationof Musicians, Local 76, AFL-CIO (John C Wakely),202 NLRB No 80DECISIONNANCY M. SHERMAN, Administrative Law Judge: This pro-ceeding was heard at Chicago, Illinois, on February 22,1973, pursuant to a charge filed on December 19, 1972, anda complaint issued on January 9, 1973, and amended at thehearingwithout objection.'The question presented iswhether Respondent Truck Drivers, Oil Drivers, Filling Sta-tion and Platform Workers Local No. 705 of the Interna-iOn March 7, 1973, the parties stipulated to a correction of the portionof the transcript reciting the amendments. The stipulation is hereby receivedas ALJ Exh I.205 NLRB No. 40 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDtional Brotherhood of Teamsters (herein called Local 705)violated Section 8(b)(4)(ii)(B) of the National Labor Rela-tions Act, as amended (herein called the Act), by threaten-ing to picket the Charging Party (Johns-Manville ProductsCorporation, herein called Johns-Manville) if Johns-Man-ville continued to do business with Trumbull Asphalt Com-pany of Delaware (herein called Trumbull).Upon the entire record, including my observation of thewitnesses,and after due consideration of the helpful briefsfiled by the General Counsel, the Charging Party, and Re-spondent, I make the following:FINDINGS OF FACTIJURISDICTIONJohns-Manville is a Delaware corporation engaged in themanufacture of building materials, and maintains facilitiesat Greenwood Avenue, Waukegan, Illinois. During the cal-endar year preceding the issuance of the complaint, a repre-sentative period, Johns-Manville purchased and received atthat facilitymaterials valued in excess of $50,000 whichwere shipped directly from suppliers located outsideIllinois.Trumbull is a Delaware corporation, engaged in producingasphalt in Summit, Illinois. During the calendar year pre-ceding the issuance of the complaint, a representative pen-od, Trumbull sold and shipped from its Summit,Illinois,facilitymaterials valued in excess of $50,000 directly tolocations outside Illinois. I find that, as Local 705 concededat the hearing, Johns-Manville and Trumbull are each en-gaged in commerce within the meaning of Section 2(6) and(7) of the Act, and persons engaged in commerce or inindustries affecting commerce within themeaning of Sec-tion 8(b)(4)(ii)(B) of the Act, and that exercise of junsdic-tion over the instant proceeding will effectuate the policiesof the Act.Local 705 is a labor organization within the meaning ofSection 2(5) of the Act. Warehouse and Mail Order Em-ployees Union, Local No. 743, International Brotherhoodof Teamsters, herein called Local 743, is also a labor organi-zation within the meaning of Section 2(5).IITHE ALLEGED UNFAIR LABOR PRACTICESA. Background and Sequence of EventsBeginning in June 1972, and continuing until the time ofthe hearing in late February 1973, Local 743 has been en-gaged in a labor dispute with Trumbull, in that Trumbullemployees represented by Local 743 have been engaged ina strike for a new labor contract? No contention is madethat at any time relevant here Johns-Manville had a prima-ry labor dispute with the Union (Local 60 of the Interna-tionalChemicalWorkers)whichrepresentsJohns-Manville's 1,200 employees at its Waukegan plant.2This was alleged in the original (as well as the amended) complaint, andadmitted in the original(as well as the amended)answer At the close of thehearing, I granted the unopposed motion of counsel for the General Counselto amend thecomplaint byadding an allegationthat Local 705 had a labordispute with Trumbull Local 705 denies this latter allegationJohns-Manville, which produces roofing material, has nointerest in Trumbull, which does not produce such maten-al.3However, in the conduct of its business at its Waukeganplant, Johns-Manville purchases materials from Trumbullwhich, in 1972, exceeded $1.2 million. In December 1972,when the alleged unfair labor practice occurred, Johns-Manville was receiving three to four truckloads of Trumbullmaterials per day; at the time of the hearing, in February1973, Johns-Manville was receiving seven to eight truck-loads. Johns-Manville'sWaukegan plant has about eightgates, five or which can accommodate only pedestrian traf-fic and are used by employees who walk into the plant. The"main gate," where the gatehouse is located, is the onlyplant entrance which can be used by delivery trucks or othervehicles.On December 14, 1972, after receiving instructions fromLewis F. Pike (Local 705's secretary-treasurer), AnthonyJannotta (Local 705's business representative), Frank Tay-lor (Local 705's steward), and Bill Creedon 5 drove up to theJohns-Manville gatehouse and told the guard there thatthey wanted to see the purchasing agent. The guard directedthem to James Eyster, who is Johns-Manville's regionalpurchasing manager. Before Local 705's representativesreached Eyster's office, he had already received word fromthe "main gate" that three Teamsters representatives hadasked to see the purchasing agent and had been directed tothe main office, where Eyster's office is located. Upon re-ceiving this message, Eyster telephoned Roy Winkworth,who is Johns-Manville's employee relations manager at theWaukegan plant, and told him that three Teamsters repre-sentatives were on their way to Eyster's office. Eyster andWinkworth decided that Eyster and the Teamsters represen-tatives would meet with Winkworth in his office.When the three Teamsters representatives reachedEyster's office and introduced themselves as Local 705'srepresentatives, Eyster escorted them to Winkworth's office,which is in another building. Exactly what was said duringthis conversation is the subject of sharp testimonial conflictswhich are resolved below. However, it is undisputed thatduring this conference, Local 705 requested Johns-Manvillenot to accept deliveries from Trumbull, and Johns-Manvilleneither acceded to nor refused this request.Johns-Manville shut down its roofing operation (the op-eration whichusesTrumbull products) for preventive main-tenance between December 16, 1972, and January 2 or 3,1973, during which period no shipments were scheduled tobe received from any source. In the meanwhile, on Decem-ber 19, 1972-5 days after the Teamsters representatives'visit-Johns-Manville, through its attorney, filed the chargeherein, alleging that about December 14 Local 705 hadviolated Section 8(b)(4)(i)(ii)(B) of the Act in that it attempt-ed "to induce or encourage individuals employed by Johns-Manville . . . to engage in a strike or a refusal in the courseof their employment to use, manufacture, process, transportor otherwise handle or work on certain goods, materials and3There is no evidence whatever to supportthe suggestionin Local 705'sbrief that Johns-Manville is Trumbull'salter egoThe function of the remaining two gates is unexplained in the recordSAt the hearing,Jannottadescribed Creedon asa representativeof Local705, and Taylor testified that Pike was "all of our bosses" The record isotherwise silent about Creedon's status TRUCK DRIVERSLOCAL705, TEAMSTERScommodities and has threatened, coerced and restrainedJohns-Manville . . . with the object of forcing or requiringJohns-Manville . . . to cease using, handling or otherwisedealing in the products of Trumbull." Local 705 receivedthis charge on December 21, 1972. On December 29, 1972,Loea1 7O5's attorney sent the following telegram to Wink-worth at his Johns-Manville office:You have alleged that Local 705 has threatened topicket your company. Representatives that met withyou were instructed not to use the word "picket" andmerely to ask for your cooperation. The purpose of thistelegram isto clear up any misunderstanding. Local705 hasno intentionof picketing your company and inthe event you continue to use the services of TrumbullAsphalt, Local 705 will not picket your company orattempt inany way to interfere with your using, han-dling, or otherwise dealing with Trumbull AsphaltCompany. The sole purpose of contacting you was toask for your cooperation. Whether or not you cooper-ate is your choice and failure to cooperate will notresult in any picketing of your premises.On the same date, Local 705's attorney mailed a copy ofthis telegram to the Regional Director of the Board's Region13 office, with a covering letter which read as follows:We are enclosing a copy of a telegram which we havesent to Johns-Manville Products Company. It is ourposition that Local 705 merely requested cooperationfrom Johns-Manville and that it is our position thatthere were no threats or mention of any pickets. UnderTree Fruits 6such request was proper and advising thepublic that Johns-Manville's use of products of Trum-bull Asphalt Company was permissible.The purpose of the telegram is to make it quite clearthat Local 705 never threatened to picket and has nointentionof doing so.There is no evidence to support the assertion in Local705's brief that a copy of this telegram was sent to Trumbull.Winkworth was out of town when the telegram reachedhis office, and he did not see it until January 3 or 4, 1973.He did not reply thereto, stating at the hearing that he didnot feel a response was "warranted." The complaint hereinissued on January 9, 1973. At the time of the hearing onFebruary 22, 1973, a petition for an injunction under Sec-tion 10(1) of the Act (inferentially, filed in early January) 7was pending in a United States district court, and the partieshad stipulated that, in the event of a future violation, ahearing on the petition could be brought up on 2 or 3 days'notice. Local 705 never put up any picket line at Johns-6 N L R BvFruit and Vegetable Packers and Warehousemen,Local 760,377 U S 58 (1964)7 Sec 10(1) of the Act provides thatif the "officeror regional attorney" towhom an 8(b)(4)(B) charge is referred"has reasonable cause to believe suchcharge is true and that a complaint should issue, he shall"petition for suchan injunction Similarly, Sec 101 37 of the Board's statements of procedureprovides that "whenever it is determined that a complaint should issue"alleging such a violation,"the officer or regional attorney to whom the matterhas been referred will make application for appropriate temporary relief orrestraining order in the district court of the United States "389Manville, or stopped any trucks there; Johns-Manville'sbusiness proceeded at all times in a normal manner. Trum-bull shipments were resumed a few days after the Johns-Manville roofing operation started up again in early Janu-ary 1973. As previously noted, at the time of the hearing inlate February 1973, the Johns-Manville plant was receivingseven to eight Trumbull shipments every day.B. The Disputed.Evidence Regarding theAlleged UnfairLabor Practice1. IntroductionThe General Counsel makes no contention that Local 705committed any unfair labor practices on any occasion otherthan during the December 14 conference. What was saidduring this conference is sharply in dispute. Winkworth andEyster gave their versions of the conversationsas witnessesfor the General Counsel; and Jannotta and Taylor gavetheir versionsas witnessesfor Local 705. Creedon did nottestify, nor was his absence explained.2.Winkworth's and Eyster's version of theDecember 14 conversationExcept as specifically noted,Winkworth's and Eyster'sversions of the December 14 were consistent and mutuallycorroborative. According to them, the following occurred:Jannotta started out by explaining that the Teamster rep-resentativeswere at the plant because Johns-Manville wasreceiving deliveries from Trumbull. Jannotta asked whetherJohns-Manville knew that Trumbull was on strike, andWinkworth replied yes. Jannotta then explained that Local743 was a local of inside workers who were on strike atTrumbull; that some of Local 705's members worked forHeaffey Motors, which normally hauled Trumbull'smateri-al to Johns-Manville's plant; and that Local 705'smemberswere honoring Local 743's picket line. Jannotta said thatTrumbull was hauling its material into Johns-Manville'splant by using drivers which it had brought in from its plantin Texas, and vehicles which it had likewise brought in fromTexas. Jannotta went on to say that Local 705 was attempt-ing, through the Interstate Commerce Commission and alsothrough the state police, to have these Texas drivers takenoff the road as "illegally" operatingin Illinoiswith"foreignplates." Creedon or Taylor stated that they were workingwith the ICC to try to prevent violence against the drivers.Winkworth told the Teamsters representatives that he hadpreviously handled labor relations in Canada, and de-scribed a long strike (unrelated to the Teamsters) at a Cana-dian Johns-Manville plant, where a rock was dropped froman overpass onto a truck and truck windows were brokenwhen the trucks were going through the picket line. Janottastated that the purpose of Local 705's visit was not to injureJohns-Manville, but was to try to assist Local 743 againstTrumbull. Jannotta explained that the Trumbull strike hadbeen in progress for some 6 months; that in view of theaction of Local 705's members in honoring Local 743's pick-et line,Local 705 had been asked to help Local 743 get thestrike resolved; and that he was going to be contactingseveral customers of Trumbull in the hope they would stop 390DECISIONSOF NATIONALLABOR RELATIONS BOARDaccepting material for delivery. Jannotta said that Local705's representatives were there for the purpose of seeing ifJohns-Manville would stop accepting deliveries from Trum-bull.- Jannotta said that if the deliveries continued, Local705 would have to throw up a picket line at Johns-Manville'smain gate and Johns-Manville would not getanythingin orout of the plant. Winkworth, who had previ-ously resided in Canada, explained to Jannotta that he hadbeen in the United States for only a year, and inquired,"Isn't that secondary picketing?" Jannota replied yes.Winkworth said,"Well, isn't that illegal?"He also men-tioned the fact that Johns-Manville's inside employees wererepresented by a union, the Chemical Workers. Jannottareplied that it would take quite some time to get picketsremoved, and in the interim Johns-Manville would not begetting any material in or out of the plant; and further, thatJohns- Manville's own employees would be very confused asto whether or not to cross the picket line and come to workthemselves.9Eyster explained in detail why the asphalt sup-plied by Trumbull was necessary to Johns-Manville's opera-tions.Winkworthwenton to say that becauseJohns-Manville would be temporarily shutting down thatweekend, it would not be receiving any deliveries fromTrumbull for the next week or so.1b Further, Winkworthsaid that he would review the discussion with other Johns-Manville people and call Jannotta back in a few days. Ev-eryone then shook hands, and the meeting broke up. Duringthe conversation, Winkworth served coffee to those present.Winkworth characterized the conversation as "amicable... no shouting or tub thumping or animosity"; and Eysterresponded affirmatively to Local 705 counsel's inquiryabout whether it was "friendly . . . No loud voices " Wink-worth never subsequently contacted Jannotta.8Winkworth unhesitatingly so testified on cross-examination On cross-examination, Eyster indicated that no such request was specifically madeLocal 705'scounsel thenasked Eysterwhether he believed that Jannotta'sstatement that Local 705 was going to ask a number of employers not toaccept deliveries from Trumbull was also intended for Johns-Manville Al-though Eyster must have drawn such an inference,he paused for a long timebefore admitting it I believe he hesitated because he was unsure whethersuch an admission would damage his employer,Johns-Manville.9Winkworth consistently testified to the statements made in the last twosentences Eyster's direct examination corroborated Winkworth's testimony,but on cross-examination he testified that Jannotta never raised the subjectof a plant shutdown, and that it was Eyster and Winkworth who had dis-cussed the impact that a picket line might have on Johns-Manville's ownemployees and the confusion it might create among them about whether tocross it On redirect examination,and partly following a leading question bycounsel for the General Counsel, Eyster testified that it was Jannotta whofirstbrought up the possible"confusion"in Johns-Manville'sown workforce, and that Winkworth thereafter made a comment about it but Eystercould not remember what These vacillations in Eyster's testimony reflect onits credibility in this respectEyster further asserted,and Wmkworth denied, that Wmkworth tenderedthe number of Johns-Manville employees(1,200) represented by the Chemi-calWorkersisAll the witnesses but Eyster attributed this remark to Winkworth Eystermistakenly testified that it was he who made this remark He then went onto deny that he made it to point out that there was no need to have any picketlines, an assertion which I find was consciously evasive in view of his allegedinability to recall the reason he did make this remark3. Jannotta's andTaylor's versionsof the conversationLike the General Counsel'switnesses,both Jannotta andTaylor testified that Jannotta asked Johns-Manville not tobuy products from Trumbull. Moreover, both Jannotta andTaylor corroborated the testimony of the General Counsel'switnessesthat they based this request on the existence of alabor dispute to which Trumbull was a party." However,both Jannotta and Taylor denied the testimony of the Gen-eral Counsel's witnessesthat Jannotta said Local 705 wouldpicket Johns-Manville's main gate if Johns-Manville did notstop receiving deliveries of Trumbull products. I do notcredit such denials.Thus, on direct examination Taylor testified that Wink-worth responded to Local 705's statements by stating, "itmight not be legal, that it would take him a few days to getan injunction to stop this . . . and in themeantime hisemployees would be all stirred up." 12 The comments whichTaylor thus ascribed to Winkworth would be inappropriateto the unaugmented remark by Jannotta which (accordingto Taylor) solely occasioned it ("we were sent there for thesole purpose of trying to have these people go along with uson buying their product from another company") but wouldbe highly appropriate if (as Winkworth and Eyster testified)Jannotta had gone on to say that Local 705 would picketJohns-Manville if it failed to comply with this request.While Taylor testified on cross-examination thatWink-worth had prefaced these remarks by saying, "if there wassome illegalpicketing," this belated effort to account forWinkworth's expressed concern about the time needed toobtain an injunction does not materially amend the incoher-ence in Taylor's testimony; for Taylor-after admitting thatWinkworth had also referred to a "secondary boycott" orsecondary picketing-insisted that Local 705's representa-tives had said nothing which would prompt Winkworth tomake remarks about secondary picketing or illegal actionon Local 705's part. I infer that Taylor attributed theseremarks to Winkworth because they could be logically con-nected to what he knew Local 705 had really said-namely,that Local 705 would picket Johns-Manvilleunlessit stop-ped receiving products from Trumbull. Thisinference isfurther supported by Taylor's additional testimony thatWinkworth did not describe what he meant by a "secondaryboycott" because "I think he knew what we meant, too.""TaylorTaylor testified that Jannotta described the disputeto Johns-Manvilleas "one of thesister locals[presumably, Local 743] hada strike going on, anditwas interferingwith our drivers' work", and ifJohns-Manville stoppedbuying Trumbull products, "that wouldrelieve usof Trumbull havingthese driversworking " Jannottatestifiedthat he toldJohns-Manville thatthe Heaffey drivers had been "laid off" owing to the Trumbullstrike, thatTrumbull had brought in drivers from Texas "just to break thestrike," andthat, "We're not involved with the strike,we are just involved with thedrivers,we have nothing to do with the 743 strikeit's not our strike, we'rejust concernedabout the Heaffey drivers being laidoff " For reasons setforthinfra,Icredit the testimony of Winkworth and Eyster aboutJannotta'sDecember14 description of Local 705's interest, and discreditJannotta's andTaylor's versions In any event, for furtherreasons setforthinfra,fn 15, Iconclude thatthe resultherein would be the same whether Local 705 wasacting tosupport Local 743's conceded labor dispute with Trumbull, a labordispute betweenitself and Trumbull, a labor disputebetween itself andHeaffey, or no active primary labor dispute whatever12 Jannotta, on the other hand, denied thatany statement about an injunc-tion was made TRUCK DRIVERSLOCAL705, TEAMSTERSSimilarly, Taylor's and Jannotta's versions of Jannotta'scomment on learning that Johns-Manville was just about toshut down for a while-that in that event there might notbe any "problem"-would be inappropriate if Local 705had merely asked Johns-Manville not to accept Trumbulldeliveries, but are consistent (to say the least) with the testi-mony of Jnhnc-Manville's representatives that Local 705had threatened to picket the Johns-Manville plant if it con-tinued to accept such deliveriesOther testimony by Local 705's representatives likewiseconstitutes an unsuccessful effort to evade the inference thatLocal 705 threatened a picket line. Jannotta testified ondirect examination, and initially on cross-examination, thatWinkworth had used the term "secondary boycott"; but,after counsel for the General Counsel extracted from Jan-notta the hypothesis that Winkworth thereby meant, "If[Local 705] stopped a man from going in" the Johns-Man-ville plant, Jannotta retreated to the position that he was notsure whether the words "secondary boycott" had been men-tioned. Further, although Jannotta testified in the presenceof Taylor (who immediately followed him to the witnessstand) that Jannotta had specifically advised Johns-Man-ville that Local 705 would not stop any trucks coming in or"out" (a word whoseuse isdifficult to reconcile withJannotta's testimony that Local 705 merely asked Johns-Manville not to receive Trumbull deliveries), Taylor testi-fied that Local 705 had madenoreference to stoppingtrucks-testimony by Taylor which, I infer, proceeded froma desire to conceal a statement that trucks would in fact bestopped. Indeed, immediately after denying such a refer-ence, Taylor testified that when Winkworth mentioned la-bor problems, Local 705's representatives said, "Well, youusually know what's involved."4.Conclusions regarding what wassaid on December 14Winkworth's and Eyster's version of the December 14conversation is summarizedsupra,II,B,2.As indicatedsu-pra,footnotes 8-10, I disbelieve Eyster's testimony in cer-tain respects. However, I find Winkworth to be a whollybelievable witness, and I credit his testimony in its entire-ty.13Further, I find Eyster to be a more credible witnessthan Jannotta and Taylor; and I credit Eyster's testimonyexcept to the limited extent that it conflicts withWinkworth's. Accordingly, my findings as to the contentsof the December 14 conversation consist of the text (exclud-ing footnotes) of section II,B,2,which summarizesWinkworth's unreservedly credited testimony as corrobo-rated and augmented by Eyster's testimony (most of which13Local 705'sbrief attacks Winkworth's credibilitylargely on the groundthat"everything that [he]said was for the purpose of entrapping Jannottainto making a damaging statement"However, Counsel's brief fails to suggestany reason why Winkworth should have attempted thus to entrap a unionwhich(according to its witnesses)was merely seeking, by wholly lawfulmeans, to enlist Johns-Manville's voluntary cooperation SeeInternationalBrotherhoodof ElectricalWorkers, AFL-CIO, Local 453 (Delp Refrigeration),170 NLRB 415,420, enfd432 F 2d 965 (C A 8, 1970)Indeed, counsel's"entrapment"contention is difficult to reconcile with the denials that Local705'srepresentatives in fact made the remarks which(according to its coun-sel)Winkworth was trying to coax from them391Ihave also credited). For the reasons summarized,supra,part II, B, 3, because Jannotta's and Taylor's demeanor onthe witness stand did not impress me favorably, and becauseof Local 705's unexplained failure to call Creedon as awitness. 14 I discredit the testimony of Jannotta and Taylorabout this conversation, except to the extent that it is corro-borated by Winkworth's and Eyster's credited testimony.C.Whether the Credited Evidence Establishesa Violation of Section 8(b)(4)(ii)(B)The credited testimony establishes that on December 14,1972, Local 705 told Johns-Manville that if it did not stopaccepting deliveries from Trumbull, Local 705 would picketJohns-Manville's main gate; that in that event Johns-Man-villewould not get anything in or out of the plant; and,further, that Johns-Manville's own employees would bevery confused as to whether to or not to cross the picket lineand come to work themselves. There is no evidence thatJohns-Manville was a party to any primary labor dispute ofany sort; and, further, the credited evidence shows thatLocal 705's picketing threat was advanced in avowed sup-port of labor disputes between itself and Trumbull andbetween Local 743 and Trumbull.15 Such threats to picketJohns-Manville unless it stopped receiving deliveries fromTrumbull plainly constituted, at leastprima facie,a violationof Section 8(b)(4)(ii)(B) of the Act, which forbids a labororganization... to threaten, coerce, or restrain any person engagedin commerce or in an industry affecting commerce,where . . . an object thereof is . . . forcing or requiringany person to cease using, selling, handling, transport-ing, or otherwise dealing in the products of any otherproducer, processor, or manufacturer, or to cease doingbusiness with any other person ....16Nor can Local 705 successfully contend that it did notviolate the Act because its threat of secondary picketing wasmade on only one occasion and was unaccompanied byother unlawful conduct.Local 868, International Brother-hood of Teamsters (Mercer Storage Company, Inc.),15614 InternationalUnion, United Automobile, Aerospace and Agricultural Im-plement Workers v N L R B [Gyrodynel459 F 2d 1329, 1335-46 (C.A.D.C.,1972);NLRB v Conlon Bros Mfg Co,187 F 2d 239, 332 (C A 7)15As indicatedsupra,II,B,3-4, I do not credit testimony of Local 705'switnessestending to show that Local 705 was not acting in support of Local743's strike and was acting in support of an asserted dispute between Local705 and Trumbull or Heaffey. In any event, in the absenceof evidence thatJohns-Manville was a party to a primary labor dispute, the legality of Local705's pressure against Johns-Manville does not turn on the identity of theparties to the underlying primary dispute or, indeed,on the existence of anactive primary dispute.Houston Insulation Contractors Association v. N.L.R.B, 386 U S. 664, 667-668 (1967),Lafayette Building and Construction TradesCouncil (Texaco, Inc ),176 NLRB 979, 980, enfd. 445 F.2d 495 (C.A. 5, 1971),and cases cited;Newspaper and Mail Deliverers Union of New York (BergenEvening Record),175NLRB 386, 388;Milwaukee Plywood Company vNLRB ,285 F.2d 325 (C A. 7, 1960).16Local 810, Steel,Metals, Alloys & Hardware Fabricators& Warehouse-men, InternationalBrotherhood of Teamsters (Scales Air Compressor Corp),200 NLRB No 81;Local 445,InternationalBrotherhood of Teamsters (EdwardL Nezelek, Inc),194 NLRB 579,Local 157, United Association of Journeymenand Apprentices of the Plumbing and Pipefitting Industry (Midwest Homes,Inc),155 NLRB 16, 18, 22, enfd 369 F.2d 388 (C.A 7, 1966) 392DECISIONS OF NATIONAL LABOR RELA-1 IONS BOARDNLRB 67, 68-70. However, the issue remains of the legaleffect, if any, of the December 29 telegram to Johns-Man-ville from Local 705's counsel stating,inter aha,that ifJohns-Manville continued to use Trumbull's "services," Lo-cal 705 would not picket Johns-Manville or "attempt in anyway to interfere with your using, handling, or otherwisedealing with Trumbull."While this telegram did retract Local 705's threat to pick-et Johns-Manville, I cannot agree with Local 705 that thetelegram alone is sufficient to moot the case herein.17 InN. L. R. B. v. Columbia Typographical Union No. 101, Interna-tional Typographical Union [Evening Star Newspaper Co.],470 F.2d 1274 (C.A.D.C., 1972), on which Local 705 solelyrelies, the action of the respondent local's parent interna-tional in reversing an allegedly unlawful fine imposed by thelocal (which action was followed by the local's payment ofthe fine) deprived the local of all power to repeat the allegedoffense. No such result was effected by Local 705's telegramherein.On the other hand, neither can I agree with theapparent contention of counsel for the General Counselthat the telegram is wholly immaterial to the issues present-ed here.18 Rather, a determination as to whether an unfairlabor practice finding and remedial order should issue here-inmust be made on the basis of the record as a whole. Cf.Borek Motor Sales, Inc., v. N. L. R. B.,425 F.2d 677, 679-680(C.A. 7, 1970), cert. denied 400 U.S. 823 (1970).Certain considerations militate in favor of dismissing thecomplaint herein. Thus, (1) Local 705's threat to picketJohns-Manville was made on only a single occasion; (2)Local 705 never in fact picketed Johns-Manville or inter-fered with its deliveries from Trumbull; (3) there is no claimor evidence that Local 705 has ever engaged in similar un-fair labor practices; (4) the telegram unequivocally statedthat Local 705 had no intention of picketing Johns-Manvilleor otherwise interfering with its business relationships withTrumbull; (5) the telegram was sent before Johns-Manvillewas scheduled to receive further deliveries from Trumbull;and (6) Johns-Manville was and is free to post the telegramor otherwise publicize it however and to whomever it choos-es. Cf.American Federation of Musicians, Local 76 (Wakely),202 NLRB No. 80.On the other hand, (1) Local 705 engaged in a clear unfairlabor practice which posed a threat of quick and substantialeconomic damage to Johns-Manville; 1 (2) the telegram wassent 8 days after Local 705 received the charge herein (andI I days before the issuance of the complaint);20 (3) there is17Local1976,United Brotherhood of Carpenters and Joiners of America vN L R B [Sand Door],357 U S 93, 97-98 (1958), fn2;N L R B v. RaytheonCo,398 U S 25,N L R B v Marsh Supermarkets, Inc,327 F.2d 109, 111(C A 7, 1963), cert denied 377 US 944(1969);United Slate, Tile & Composi-tion Roofers, Damp & Waterproof WorkersAssociation,Local No 220 (RoofingContractorsAssociationof Southern California),177 NLRB 632, 65218 See, e.g,Columbia Typographical Union No 101, International Typo-graphical Union (Evening Star Newspaper Co),193NLRB 1089,enf. denied470 F.2d 1274 (C A D C, 1972),Bartley Co v NLRB ,410 F 2d 517 (C.A.6, 1969);Redcor Corp,166 NLRB 1013, 1013-1014,InternationalPaper Co,184 NLRB 35119 Eyster crediblytestified that 100to 125 trucksbonging materials passin and out of Johns-Manville'smain gatedaily, and thatbecauseof Johns-Manville's limited storagecapacity,without deliveries of raw materialsJohns-Manvillewouldbe able to continue operation for no longer than 48hoursno evidence that the December 14 threat was contrary toLocal 705's instructions to its representatives;21(4) duringmost of the period after Local 705's threat to picket, picket-ing either would have been premature and of limited use(because no deliveries were scheduled during Johns-Manville's maintenance shutdown and Johns-Manville hadnot stated whether Trumbull deliveries would resume whenthe plant reopened) or would have given rise to an immedi-ate hearing on the Regional Director's petition for an in-junction under Section 10(1); (5) there is no claim orevidence that the Trumbull dispute has been resolved; (6)Local 705 has never admitted having threatened to picketJohns-Manville;22 (7) the Board notice customarily requiredof unions which violate Section 8(b)(ii)(B) by threatening topicket contains much the same message as that alreadyconveyed in Local 705's telegram;23 and (8) a cease-and-desist order herein would merely forbid Local 705 to engagein conduct already forbidden by the Act.24After weighing these conflicting considerations, I con-clude, with some doubt, that an unfair labor practice findingand remedial order would be appropriate here. In so con-cluding, I rely primarily on the quick and substantial harmthat the threatened picketing might inflict on Johns-Man-ville, a neutral employer.CONCLUSIONS OF LAW1.Johns-Manville Products Corporation and TrumbullAsphalt Company of Delaware are each engaged in com-merce within the meaning of Section 2(6) and (7) of the Act,and persons engaged in commerce within the meaning ofSection 8(b)(4)(ii)(B) of the Act.2.Respondent is a labor organization within themeaningof Section 2(5) of the Act.3.By threatening to picket Johns-Manville'spremiseswith an object of forcing or requiring Johns-Manville tocease doing business with Trumbull, Respondent has en-gaged in an unfair labor practice within the meaning ofSection 8(b)(4)(ii)(B) and Section 2(6)(7) of the Act.THE REMEDYHaving found that Local 705 has engaged in an unfair20 SeeColumbia Typographical Union, supra,193 NLRB 1089,Lever Broth-ers Co,163 NLRB 194, fn. 2,N L R B v Great Atlantic and Pacific TeaCompany,Inc, 409 F 2d 296, 299 (C A. 5, 1969), PR Mallory & Co, Incv N L R B,389 F 2d 704, 710 (C A 7, 1970) CfHawthorn Co,166 NLRB251, 256, enfd as modified 404 F 2d 1205 (C A. 8, 1969). To be sure, thecharge may have been the first time that Jannotta's superiors were put onnotice of hisunlawful conduct21As the General Counsel's brief points out, there is no evidence to supportthe assertion in the telegram that "Representatives that met with you wereinstructed not to use the word 'picket' and merely to ask for [Johns-Manville's]cooperation " Rather, Jannotta testified that he did not receiveany instructions from his superior as to what to do or say if Johns-Manvilledid not cooperate22ButforLever Brothers, supra,163 NLRB 194, fn 2, 1 would regard thisconsideration as having little or no weight,because the Board does not issueremedialorders requiring a Respondent to admit that it has violated the Act.N L R B v. Express Publishing Co,312 U S 426, 438-43923 SeeUtrad Corp v. N L R B,454 F 2d 520, 523-524 (C.A 7, 1971).24 SeeN L R B v Mexia Textile Mills, Inc,339 U S 563, 567-568. (But,of course, this consideration would hardly justify suchan order against aunionwhich had not even arguably violated the Act ) TRUCK DRIVERSLOCAL 705,TEAMSTERSlabor practice warranting a remedial order, I shall recom-mend that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of theAct.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER25Respondent Truck Drivers, Oil Drivers, Filling Stationand Platform Workers of Local No. 705 of the InternationalBrotherhood of Teamsters, its officers, agents, and repre-sentatives, shall:1.Cease and desist from threatening, coercing, or re-straining Johns-Manville Products Corporation with an ob-ject of forcing or requiring Johns-Manville to cease doingbusiness with Trumbull Asphalt Company of Delaware2.Take the following affirmative action designed to ef-fectuate the policies of the Act:(a)Post at its business office, union hall, or any otherplace where it customarily posts notices to its members,copies of the attached notice marked "Appendix." 26 Copiesof said notice, on forms provided by the Regional Directorfor Region 13, after being duly signed by an authorizedrepresentative of Respondent, shall be posted by it immedi-ately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to members are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(b)Furnish the Regional Director for Region 13 signed25 In the event no exceptions are filed as provided by Section 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Section102 48 of the Rules and Regulations,be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes26 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board "393copies of such notice for posting, if willing, by Johns-Man-ville Products Corporation at its Waukegan, Illinois, facili-ty, and by Trumbull Asphalt Company of Delaware at itsSummit, Illinois, facility, in places where notices to employ-ees are customarily posted(c)Notify the Regional Director for Region 13, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.APPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTthreaten,coerce,or restrain Johns-Man-ville Products Corporation with an objectof forcing orrequiring it to cease doing businesswith Trumbull As-phalt Companyof Delaware.TRUCK DRIVERS, OIL DRIVERS,FILLINGSTATION AND PLAT-FORM WORKERS LOCAL No. 705OF THE INTERNATIONAL BROTH-ERHOOD OF TEAMSTERS(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, Everett McKinley Dirksen Build-ing,Room 881, 219 Dearborn St., Chicago, Illinois 60604,Telephone 312-353-7572.